DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
YThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/22 has been entered.

Status of Claims
Claims 2-3, 5-8, 13-16, and 18-19 have been cancelled. Claims 21-26 have been added. Claims 1, 4, 9, 12, 17, and 20 are amended. Claims 1, 4, 9, 12, 17, and 20-26 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered, however, Applicant's amended claim language is newly rejected under 35 USC 112(b) as vague and indefinite for reasons articulated in the paragraphs below.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 and 103 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claim 1, Applicant’s arguments that the cited prior art does not teach the amended claim language has been considered, however, Applicant’s arguments are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-12, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A mapping system comprising:
a memory comprising map data, wherein map data comprises a network of road segments and nodes between road segments; and
processing circuitry configured to:
receive an indication of an origin and a plurality of waypoints;
initiate generation of competing routes from the origin to the plurality of waypoints, wherein one or more of the plurality of waypoints includes at least one of a route cost bonus or a route cost penalty;
determine cumulative routing costs of each of the competing routes based on at least one of time, financial cost, or distance and the at least one of the route cost bonus or the route cost penalty for the one or more of the plurality of waypoints as each of the competing routes are generated;
cease generation of a respective route of the competing routes before the respective route reaches at least one of the plurality of waypoints in response to the respective route having a cumulative routing cost that is above a predefined routing cost;
complete generation of the competing routes from the origin to the plurality of waypoints requiring cumulative routing costs that are below the predefined routing cost to form completed routes;
select a first route of the completed routes from the origin to a selected waypoint of the plurality of waypoints; and
provide route guidance along the selected first route."
This language is vague and indefinite for at least the following reasons:
Generally Unclear: The expression “wherein one or more of the plurality of waypoints includes at least one of a route cost bonus or a route cost penalty” as used in the claim is vague and indefinite and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition and scope of the subject-matter of said claim unclear. Namely, it is unclear whether (and if so, how) a waypoint “includes” a route cost bonus/penalty (e.g. compare with the language “wherein one or more of the plurality of waypoints is associated with a route cost”). Furthermore, it is unclear what is meant by a “route cost” “bonus” and/or “penalty” and whether (and if so, how) these terms are different than a “route cost” associated with adding a waypoint to a route itinerary, generally.
Generally Unclear: The expressions “initiate generation of competing routes”, “as each of the competing routes are generated”, “cease generation of a respective route of the competing routes” and “complete generation of the competing routes” as used in the claim are vague and indefinite and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition and scope of the subject-matter of said claim unclear. Namely, it is unclear what constitutes “generation” (e.g. display? identification? calculation? determination?). Furthermore, it is unclear when the condition prompting the step of ceasing generation occurs (i.e. when/how is it determined that a “respective route having a cumulative routing cost is above a predefined routing cost”?, e.g. does this occur after/before a route is “generated” or “completely generated”, and if so, how is the cumulative routing cost of a route determined before the route itself is determined/generated/calculated/identified?). Additionally, it is unclear what constitutes “cease generation” (e.g. does this require “ceasing” “generation” of a route before the entirety of the initially intended route is “generated”?, i.e. does “ceasing generation” of a route necessarily preclude “completion” of a route? Also, does “ceasing generation” of a route inherently constitute “completing generation” of a route?). 
Intended Use: The claim contains the following language that is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use: 
“for the one or more of the plurality of waypoints”
“to form completed routes”
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A mapping system comprising:
a memory comprising map data, wherein map data comprises a network of road segments and nodes between road segments; and
processing circuitry configured to:
receive an indication of an origin and a plurality of waypoints;
initiate determination of competing routes from the origin to the plurality of waypoints, wherein one or more of the plurality of waypoints is associated with a route cost;
determine cumulative routing costs of each of the competing routes based on at least one of time, financial cost, or distance and associated with the one or more of the plurality of waypoints as each of the competing routes are determined;
cease determination of a respective route of the competing routes before the respective route reaches at least one of the plurality of waypoints in response to the respective route having a cumulative routing cost that is above a predefined routing cost;
complete determination of the competing routes from the origin to the plurality of waypoints requiring cumulative routing costs that are below the predefined routing cost [intended to form completed routes];
select a first route of the completed routes from the origin to a selected waypoint of the plurality of waypoints; and
provide route guidance along the selected first route."
Claims 9 and 17 are directed to substantially similar subject matter and are accordingly similarly rejected and interpreted according to the reasons articulated in the paragraphs above.
Claims 4, 21, and 24 are further rejected as depending on claim 1.
Claims 12, 22, and 25 are further rejected as depending on claim 9.
Claims 20, 23, and 26 are further rejected as depending on claim 17.

Claim 4 recites: "The mapping system of claim 1, wherein the processing circuitry configured to select the first route of the completed routes from the origin to the selected waypoint of the plurality of waypoints is configured to select the first route based on at least one of travel time of the route, distance of the route, a bonus associated with the selected waypoint, or a penalty associated with the selected waypoint."
This language is rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The following terms lack proper antecedent basis: “the route”
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The mapping system of claim 1, wherein the processing circuitry configured to select the first route of the completed routes from the origin to the selected waypoint of the plurality of waypoints is configured to select the first route based on at least one of travel time of a route, distance of a route, a bonus associated with the selected waypoint, or a penalty associated with the selected waypoint."
Claims 12 and 20 are directed to substantially similar subject matter and are accordingly similarly rejected and interpreted according to the reasons articulated in the paragraphs above.

Claim 20 recites: "The method of claim 18, wherein selecting the first route of the completed routes from the origin to the selected waypoint of the plurality of waypoints comprises selecting the first route based on at least one of travel time of the route, distance of the route, a bonus associated with the selected waypoint, or a penalty associated with the selected waypoint."
This language is rejected as vague and indefinite as this claim depends from a cancelled claim.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 17, wherein selecting the first route of the completed routes from the origin to the selected waypoint of the plurality of waypoints comprises selecting the first route based on at least one of travel time of the route, distance of the route, a bonus associated with the selected waypoint, or a penalty associated with the selected waypoint."

Claim 21 recites: "The mapping system of claim 1, wherein the processing circuitry configured to initiate generation of competing routes between the plurality of waypoints comprises processing circuitry configured to:
establish estimated traffic levels along the competing routes at a time at which a user is projected to traverse the competing routes, wherein the processing circuitry configured to determine cumulative routing costs of each of the competing routes comprises processing circuitry configured to determine the cumulative routing costs of each of the competing routes based, at least in part, on the estimated traffic levels."
This language is rejected as vague and indefinite for at least the following reasons:
Generally Unclear: The expression “a user is projected to traverse the competing routes” as used in the claim is vague and indefinite and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition and scope of the subject-matter of said claim unclear. Namely, it is unclear whether the user is expected to entirely traverse each and every competing route, or whether the user is expected to traverse at least some of a competing route.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The mapping system of claim 1, wherein the processing circuitry configured to initiate generation of competing routes between the plurality of waypoints comprises processing circuitry configured to:
establish estimated traffic levels along the competing routes at a time at which a user is projected to traverse at least some of a competing route 
Claims 22 and 23 are directed to substantially similar subject matter and are accordingly similarly rejected and interpreted according to the reasons articulated in the paragraphs above.

Claim 24 recites: "The mapping system of claim 1, wherein the at least one of a route cost bonus or a route cost penalty comprises a route cost bonus associated with a person or object to be picked up at the one or more of the plurality of waypoints.”
This language is also rejected as vague and indefinite for at least the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Inconsistent Terms/Antecedent Basis: The language of the claims use inconsistent and vague claim terms, such that it is unclear if two similarly worded terms, or in other cases, a specific term followed by a general term, are intended to refer to the same claim element, or whether these terms are intended to be interpreted as distinct claim elements, or further, whether use of a general term is intended to be construed broadly such that a broad term may or may not encompass the narrow term, and finally, when requisite antecedent basis is established for each of these terms as used herein. For example, the following terms are unclear as used in the claims:
[a/the] plurality of waypoints (cl. 1)
the one or more of the plurality of waypoints (cl. 24)
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The mapping system of claim 1, wherein the at least one of a route cost [intended to be picked up at ].”
Claims 25 and 26 are directed to substantially similar subject matter and are accordingly similarly rejected and interpreted according to the reasons articulated in the paragraphs above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12, 17, and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poppen (US 2011/0106429 A1) in view of Thompson (US 2016/0084662 A1).

Regarding claims 1, 9, and 17, Poppen discloses a mapping system (see e.g. Abstract, Fig. 1-5) comprising (a memory comprising map data (e.g. database 106, see e.g. at least p. 16, Fig. 1, and related text), wherein map data comprises a network of road segments and nodes between road segments (e.g. road network, route departure points, see e.g. at least Abstract, p. 9, 24, Fig. 2-3, and related text); and processing circuitry (e.g. processor, EPROM, EEPROM, see e.g. at least p. 39) configured to), an apparatus (comprising at least one processor (e.g. at least processor, EPROM, EEPROM, see e.g. at least p. 39, Fig. 4, and related text) and at least one memory including computer program code (e.g. at least EPROM, EEPROM, computer readable storage media, RAM, ROM, id.), the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least (id.)), and a method comprising:
receiv(e/ing) an indication of an origin and a plurality of waypoints (e.g. at least origin 202, 302, POI 204, 206, 208, 304, 306, 308, 310, 316, 404, see e.g. at least Fig. 2-4, and related text);
initiat(e/ing) generation of competing routes from the origin to the plurality of waypoints (see e.g. at least Fig. 2-4, and related text, the POIs are filtered according to a travel distance or time, e.g. according to an along-route and off-route distance or time, which can both be a driving distance or time, see e.g. p. 22, 24, instead of the Euclidean distance, i.e. a distance or time required to reach the POI when driving on the roads of the road network. In order to determine the driving distance a route to the POI along the roads of the road network must be determined for each POI, i.e. a plurality of competing routes is determined in order to filter to POIs; see also p. 31-35), wherein one or more of the plurality of waypoints is associated with a route cost (id.);
determine cumulative routing costs of each of the competing routes based on at least one of time, financial cost, or distance (see e.g. at least Abstract, p. 24, 31-35, Fig. 2-4, and related text, determining whether routes to candidate POIs are within a threshold driving distance or driving time) and the route cost associated with the one or more of the plurality of waypoints as each of the competing routes are determined (id.);
cease determination of a respective route of the competing routes in response to the respective route having a cumulative routing cost that is above a predefined routing cost (id., teaching a routing engine filtering route results based upon whether routes to candidate POIs are within a threshold driving distance or driving time);
complete determination of the competing routes from the origin to the plurality of waypoints requiring cumulative routing costs that are below the predefined routing cost [intended to form completed routes] (id., see also e.g. at least p. 17-18, 20, 26-29, Fig. 2-4, and related text, presenting/displaying only those POI search results and routing information of routes to candidate POIs that are within a threshold driving distance or driving time);
select a first route of the completed routes from the origin to a selected waypoint of the plurality of waypoints (id., receiving selection of POI 410); and
provide route guidance along the selected first route (id., plot route to selected POI 412).
Additionally, Thompson teaches limitations not expressly disclosed by Poppen including namely: cease determination of a respective route of a competing route before a respective route reaches at least one of a plurality of waypoints in response to the respective route having a cumulative routing cost that is above a predefined routing cost (see e.g. at least p. 90, 111, Fig. 9, 16, and related text, eliminating the probability of selecting other paths when a critical threshold is reached).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Poppen by ceasing determination of a respective route of the competing routes before the respective route reaches at least one of the plurality of waypoints in response to the respective route having a cumulative routing cost that is above a predefined routing cost as taught by Thompson in order to provide a more efficient or optimized calculation while retaining a more substantially accurate view of how user may traverse a region (Thompson: p. 29).

Regarding claims 4, 12, and 20, Modified Poppen teaches that the processing circuitry configured to select(ing) the first route of the completed routes from the origin to the selected waypoint of the plurality of waypoints is configured to select the first route based on at least one of travel time of a route, distance of a route, a bonus associated with the selected waypoint, or a penalty associated with the selected waypoint (Poppen: see e.g. at least p. 31-35, Fig. 2-4, and related text; Thompson: see e.g. at least p. 90, 111, Fig. 9, 16, and related text).

Regarding claims 21-23, Modified Poppen teaches that the processing circuitry configured to initiate generation of competing routes between the plurality of waypoints comprises processing circuitry configured to (cause the apparatus to):
establish(ing) estimated traffic levels along the competing routes at a time at which a user is projected to traverse at least some of a competing route, wherein the processing circuitry configured to determine cumulative routing costs of each of the competing routes comprises processing circuitry configured to determine the cumulative routing costs of each of the competing routes based, at least in part, on the estimated traffic levels (Thompson: p. 71, 129, Fig. 6A, 21, and related text).

Regarding claims 24-26, Modified Poppen teaches that the at least one of a route cost comprises a route cost associated with a person or object [intended to be picked up at one or more of the plurality of waypoints] (Poppen: p. 15; Thompson: Abstract, p. 32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662